      Case 1:18-cv-10364-LGS-SDA Document 871 Filed 08/04/21 Page 1 of 2




August 3, 2021

VIA ECF
The Hon. Stewart D. Aaron
United States District Court for the Southern District of New York
500 Pearl St.                                                                           ϴͬϰͬϮϬϮϭ
New York, NY 10007

Re:    Allianz, et al. v. Bank of America Corp. et al., 18-cv-10364-LGS
Dear Judge Aaron:

Pursuant to the Court’s June 17, 2021 Order (ECF 847), the parties respectfully submit this letter
to provide a joint update on Refinitiv’s compliance with Plaintiffs’ April 17, 2020 subpoena
(“Subpoena”).

Refinitiv expects to complete its production of unmasked data by August 3. Plaintiffs are
continuing to evaluate the data produced by Refinitiv and will meet and confer with Refinitiv to
discuss any concerns with the requested data as needed. Further, the parties have successfully
resolved their dispute regarding compensation for Refinitiv’s compliance with the Subpoena.


Respectfully,


                     EKZ^DEd͗WůĂŝŶƚŝĨĨƐĂŶĚZĞĨŝŶŝƚŝǀƐŚĂůůĨŝůĞĂůĞƚƚĞƌǁŝƚŚƚŚĞŽƵƌƚ
                     ŝĨĂŶǇĚŝƐƉƵƚĞƐĂƌŝƐĞƌĞŐĂƌĚŝŶŐƚŚĞĚĂƚĂƉƌŽĚƵĐĞĚďǇZĞĨŝŶŝƚŝǀƚŚĂƚ
                     ĐĂŶŶŽƚďĞĐŽŶƐĞŶƐƵĂůůǇƌĞƐŽůǀĞĚ͘dŚĞůĞƌŬŽĨŽƵƌƚŝƐƌĞƐƉĞĐƚĨƵůůǇ
                     ƌĞƋƵĞƐƚĞĚƚŽƚĞƌŵŝŶĂƚĞƚŚĞŐĂǀĞůĂƚ&EŽ͘ϳϴϳ͘^KKZZ͘
                     ĂƚĞĚ͗ƵŐƵƐƚϰ͕ϮϬϮϭ
     Case 1:18-cv-10364-LGS-SDA Document 871 Filed 08/04/21 Page 2 of 2




SHEARMAN & STERLING LLP                        QUINN EMANUEL URQUHART &
                                               SULLIVAN, LLP
By: /s/ Paula H. Anderson
Paula H. Anderson                              By: /s/ Daniel L. Brockett
599 Lexington Avenue                           Daniel L. Brockett
                                               Shira A. Steinberg
New York, New York 10022                       51 Madison Avenue, 22nd Floor
Telephone: (212) 848-4000                      New York, New York 10010
panderson@shearman.com                         Telephone: (212) 849-7000
                                               Fax: (212) 849-7100
Attorneys for Non-Party Refinitiv US LLC       danielbrockett@quinnemanuel.com

                                               Jeremy D. Andersen (pro hac vice)
                                               Anthony P. Alden (pro hac vice)
                                               Johanna Y. Ong (pro hac vice)
                                               865 South Figueroa Street, 10th Floor
                                               Los Angeles, California 90017
                                               Telephone: (213) 443-3000
                                               jeremyandersen@quinnemanuel.com
                                               anthonyalden@quinnemanuel.com
                                               johannaong@quinnemanuel.com


                                               QUINN EMANUEL URQUHART &
                                               SULLIVAN, LLP

                                               Attorneys for Plaintiffs




                                           2
